Title: To Benjamin Franklin from La Condamine, 12 April 1784
From: La Condamine, Antoine La Sablière de
To: Franklin, Benjamin



à calet. le 12. avril 1784.

Que je vous sçais gré, monsieur, d’avoir bien voulu prendre la peine de me répondre, malgré les grandes et importantes occupations dont je vous suppose environné! Vos travaux littéraires et politiques m’avoient inspiré pour vous, monsieur, de profonds sentimens de respect et d’estime; vous venez d’y ajoûter ceux de l’amour et de la reconnoissance; je vous admirois, je vous respectois comme un grand-homme, je vous vénère, je vous chéris maintenant comme un père!— Pardonnez, monsieur, je vous supplie, cet épanchement naïf d’un cœur trop plein.
Ce que vous me dites, monsieur, au sujet de comus, de mesmer, des remèdes & des malades m’a paru très raisonnable et

très vrai; cela pourroit me fournir matiere à bien des réflexions, je les supprime pour ne pas abuser de vôtre complaisance ni de vos momens précieux.
J’avois oublié dans ma précédente lettre de vous parler aussi, dès prodiges prétendus du chevalier graham à londres, de sa musique divine, de son lit célestial, &c &c— c’est bien une autre histoire, cela! Si tout ce qu’on en débite étoit vrai, les comus et les mesmer ne seroient que de bien petits garçons auprès de lui; mais je ne vois dans tout ce merveilleux prétendu que du charlatanisme raffiné pour éblouir les sots et faire des dupes.
Vous ne mavez rien répondu, monsieur, au sujet du voyage de paris?— Je suis cependant décidé àa le faire, dès que l’état de mes finances et de ma santé pourront me le permettre, ne fut-ce que pour jouir du bonheur de vous voir, et de vous présenter mes hommages en personne. Alors je pourrai dire comme le st. homme simeon: nunc dimitte, &c.
Voici encore, monsieur, une rapsodie fruit de l’oisiveté d’un pauvre convalescent, que je prends la liberté de vous addresser. Je vous prie, monsieur, si vous jugez à propos de la faire insèrer dans le journal encyclopédique dans lequel a été consignée

l’annonce qui y a donné lieu, je vous prie, dis-je, d’avoir la bonté de l’envoyer aux auteurs, ou au bureau du dit journal.
Je suis avec un profond respect, Monsieur Votre très humble et obéissant serviteur

LA CONDAMINE


P.S. J’avois demandé des renseignemens sur l’origine de bletton &c. à un homme à portée de s’instruire sur les lieux; j’en reçois la réponse dans le moment, et je la joins ici, pour que vous puissiez, monsieur, voir et juger par vous-même. Vous y verrez que le berceau de bletton, comme celui de tous les hommes extraordinaires, a été entouré d’une espèce de merveilleux:— qu’en faut-il croire?— C’est à vous, monsieur, qu’il appartient de prononcer. Au reste, je ne sâche pas qu’il soit question de ces sortes de gens-là dans les autres pays, les françois auroient-ils ce privilége exclusif, et parmi ceux-cy, les dauphinois seroient-ils plus spécialement privilégiés que ceux des autres provinces du royaume?
Cette question (supposé qu’il y ait lieu à la faire) pourroitêtre ajoûtée à la fin de mon mémoire.

Pardon, monsieur, j’abuse de votre patience, et je finis en vous réiterant les assûrances de tous les sentimens dont je suis pénétré pour vôtre sçavoir, votre mérite et vos vertus.

